NUMBER 13-15-00521-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


            IN RE NATIONAL LLOYDS INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Per Curiam Order

       Relator, National Lloyds Insurance Company, filed a petition for writ of mandamus

in the above cause on November 4, 2015. Through this original proceeding, relator seeks

to compel the trial court to disqualify Lauren Chapman and the Mostyn Law Firm from

representing real parties in interest, Alfredo Ortiz Rodriguez and Alicia M. Rodriguez. The

Court requests that the real parties in interest or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                 PER CURIAM

Delivered and filed the
5th day of November, 2015.




                             2